DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 12 June 2022 (“Reply”).  As directed in the Reply:
	Claims 1 and 9 have been amended;
	Claims 19 and 20 have been cancelled; and 
	no claims have been added.  
Thus, Claims 1-18 are presently pending in this application.
	Applicant’s amendment to the Abstract, Specification, and Claims are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed 12 June 2022 have been fully considered but they are not persuasive.
Abstract
	The Examiner has withdrawn the objection to the Abstract based on the first set of words which end with a period not being a true sentence, and the fact that M.P.E.P. § 608.01(b) includes examples which similarly fail to present full sentences, while noting that the third example is, in fact, a full sentence.
	“Consisting essentially of”
	The Examiner has carefully again reviewed Applicant’s entire original disclosure in light of Claim 1’s new recitation that the guidewire comprises, “a main body of the guidewire consisting essentially of: (a) a metal core wire; (b) a stainless steel coil or braiding around the core wire; and (c) optionally, an outer coating” and M.P.E.P. § 2111.03 (III).  Because item (c) is optional, it has been treated as not being within the scope of the claim.  A full review of Applicant’s original disclosure, including but not limited to pg. 4, lines 4-10, reveals no disclosure of what are the basic and novel characteristics of the guidewire body.  Page 4, lines 4-10, of the original disclosure does not address what could be the basic and novel characteristics of the guidewire’s “main body;” indeed, the first two sentences speak of the guidewires have “a variety of configurations,” and that “many” (and thus, not all) include a metal core with a wrapped coil or braid.  Otherwise, the passages are entirely silent about “characteristics” and merely describe optional constructions.  Therefore, the term “consisting essentially of” has been treated as “comprising.”  M.P.E.P. § 2111.03 (III).



Specification
The abstract of the disclosure is objected to because it is not presented on a separate sheet. 
Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation in Claim 9 of the “fixed position” of the magnetic element or magnetically responsive element on the vascular instrument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support in the originally filed disclosure regarding limiting the scope of the guidewire main body to consist essentially of (a) a metal core wire, (b) a stainless steel coil or braiding around the core wire; and (c) optionally, an outer coating as newly recited in Claim 1.  Claims 2-8 do not cure this deficiency and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 9-11 and 13-18 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent. App. Publ. No. 2016/0184556, by Weiss (“Weiss”).
	Weiss describes a kit substantially as claimed by Applicant, as follows.
	Claim 9: A vascular catheterization kit (Abstract) comprising: 
	(i) a guidewire (12) comprising: 
		a proximal end (near 28); 
		a distal end (Fig. 1, right end of guidewire 12); 
		a magnetic element (28) located at a proximal one-fourth segment of the guidewire (located at the proximal end of the guidewire 12; [0020], “[a] magnetic element 28 of a permanently magnetic material at the rear end of the guide wire 12 . . .”);
	(ii) a vascular instrument (18, 20) comprising a magnetic element or magnetically responsive element (26);
	wherein the magnetic element or magnetically responsive element has a fixed position on the vascular instrument (when in either the proximal or distal position, the element 28 is at least loosely fixed in place and thus “has a” fixed position on the vascular instrument).
	Claim 10: (The vascular catheterization kit of claim 9,) wherein vascular instrument is a dilation cannula ([0017], cannula 18 is a Seldinger cannula).
	Claim 11: (The vascular catheterization kit of claim 9,) wherein the vascular instrument is a vascular catheter. (id., a Seldinger cannula enters the vasculature and is therefore a vascular catheter)
	Claim 13: (The vascular catheterization kit of claim 9,) wherein the vascular instrument's magnetic element or magnetically responsive element is located at a proximal one-fourth section of the vascular instrument. (element 26 is positioned in Fig. 1 at the proximalmost end of the cannula 18, which is therefore within a proximal ¼ section of that cannula)
	Claim 14: (The vascular catheterization kit of claim 9,) wherein the vascular instrument comprises a magnetic element. ([0007], element 28 may be a “magnetic element,” i.e., a permanent magnet, or a “ferromagnetic material magnetically cooperating with the . . .“ magnetic element of the GW, see Weiss’ Claim 10.)
	Claim 15: The vascular catheterization kit of claim 9, wherein the vascular instrument comprises a magnetically responsive element. (id.)
	Claim 16: (The vascular catheterization kit of claim 11,) wherein the vascular catheter (18) comprises a hub (16) and the hub comprises the magnetic element or magnetically responsive element. (when in the configuration of Fig. 1, magnet 26 is on hub 16 and thus the hub comprises the magnet 26)
	Claim 17: (The vascular catheterization kit of claim 14,) wherein the polarity orientation of the magnetic element on the vascular instrument is opposite the polarity orientation of the magnetic element on the guidewire. (Abstract, “The safety clip and the elongated element are designed to attract or repel each other by magnetic force . . . ”, and therefore when oriented to repel the two elements have opposite polarity)
	Claim 18: (The vascular catheterization kit of claim 9,) wherein the guidewire does not have a magnetic element at a distal one-fourth segment of the guidewire. (Weiss discloses an otherwise ordinary Seldinger guidewire 12, which has no magnetic element at its distal end)

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent. App. Publ. No. 2002/0058888, by Biagtan et al. (“Biagtan”) in view of U.S. Patent App. Publ. No. 2009/0112050, by Farnan et al. (“Farnan”).
	Biagtan describes a guidewire substantially as claimed by Applicant, as follows.
	Claim 1: A guidewire (11) comprising: 
	a proximal end (14); 
	a distal end (33); 
	a magnetic element (89, Fig. 20) located at a proximal one-fourth segment of the guidewire (magnet 89 is located just distal of proximal end 14 and is thus within the proximal ¼ segment of the guidewire).
	Biagtan does not, however, expressly disclose that a main body of the guidewire comprises [see treatment of the term “consisting essentially of,” supra] (a) a metal core wire and (b) a stainless steel coil or braiding around the core wire. Biagtan discloses that segment 24 is “shapeable” and that coil 30 surrounds segment 24, but does not disclose their materials.
	Farnan relates to guidewires and is therefore from an art which is the same as, or very closely analogous to, that of Applicant’s claims and Biagtan.  Farnan teaches that the distal end section 140 (Fig. 2B) of a guidewire, analogous to distal portion 24 of Biagtan’s guidewire, may be formed of Nitinol ([0059]) and that the surrounding coil 142, analogous to helical coil 30 of Biagtan’s guidewire, can be formed of stainless steel (id.) as alternative, readily available biocompatible materials for a guidewire.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the portions 24 and 30 of Biagtan’s guidewire of a metal (Nitinol) and stainless steel, respectively, because Farnan teaches doing so, which are alternative, readily available biocompatible materials for a guidewire.
	Biagtan discloses the subject matters of Claims 2-8, as follows.
	Claim 2: (The guidewire of claim 1,) wherein the magnetic element is located within 5 cm from the proximal end. ([0047], discussing the size of tube 84, states that it is, “. . . from about 1 cm to about 3 cm in length.”  Applied to Fig. 20, magnet 89 is within 5 cm of the proximal end of the guidewire)
	Claim 3: (The guidewire of claim 1,) wherein the guidewire has a length of 2.5 to 600 cm long. (100-300 cm, [0040])
	Claim 4: (The guidewire of claim 1,) wherein the guidewire has a diameter of 0.6 to 3.3 mm wide. (0.254 to 1.3508 mm, [0040])
	Claim 5: (The guidewire of claim 1,) wherein the guidewire has a length shorter than 60 cm. (“a length” is not limited to the distance between the proximalmost and distalmost ends of the device, and thus reads on any portion of the guidewire; “The length of the flexible segment 24 can be from about 2 to about 30 cm, specifically, about 3 to about 10 cm.” [0038])
	Claim 6: (The guidewire of claim 5,) wherein the guidewire has a length shorter than 45 cm. (id.)
	Claim 7: (The guidewire of claim 1,) wherein the guidewire does not have a magnetic element at a distal one-fourth segment of the guidewire. (there is no disclosure of any magnet at or near end 33 of Biagtan’s guidewire)
	Claim 8: (The guidewire of claim 1,) wherein the distal end is more flexible than the proximal end (Fig.1, distal portion 24, 30, is more flexible than proximal portions of the guidewire).

Claim 12 is again rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to Claim 9 above, and further in view of U.S. Patent. App. Publ. No. 2018/0061546 Ma et al. (“Ma”).
	Weiss describes a kit substantially as claimed by Applicant; see above.  Weiss does not, however, describe that the vascular instrument is a finder needle.
	Ma describes a device for penetrating tissue (Abstract) and is therefore from an art which is the same or very closely analogous to those of Applicant and Weiss.  Ma teaches that a needle (134) used for puncturing tissue in order to obtain vascular access, e.g., a finder needle, may also include a magnet 155 (Fig. 3A; [0047]: “Hub magnet 155 may provide for a fixed magnetic reference point when the tissue-penetrating needle is used with a combination of ultrasound and magnetic technologies to provide visualization of subdermal anatomy and device position . . . ”, both of which are important considerations in a Seldinger technique such as Weiss’.)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a finder needle as part of Weiss’ vascular instrument, because Ma teaches providing a tissue penetrating needle / finder needle for obtaining vascular access as part of a catheterization process, and including a magnet in the hub of that finder needle in order to provide visualization of subdermal anatomy and device position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/12/2022